 
EXECUTION COPY

 
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement"), is entered into as of December 20,
2007 (the "Effective Date"), between LEV PHARMACEUTICALS, INC., a Delaware
corporation (with its successors and assigns, referred to as the "Company"), and
Judson Cooper (referred to as "Cooper").


WHEREAS, the Company and Cooper are party to an Employment Agreement dated as of
November 1, 2004, as amended and restated on January 17, 2007 (the "Original
Employment Agreement");


WHEREAS, the Company and Cooper mutually desire to further amend and restate the
terms of such Original Employment Agreement upon the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
agreements and covenants hereinafter set forth, the parties hereto agree to the
terms and conditions of this Agreement as follows:


1. Employment for Term. The Company hereby continues to employ Cooper and Cooper
hereby accepts such continued employment with the Company for the period
beginning on the Effective Date and ending December 31, 2012, or upon the
earlier termination of the Term pursuant to Section 6 (the "Initial Term"). This
Agreement shall be automatically renewed for additional one-year periods (the
"Renewal Terms;" together with the Initial Term, the "Term") unless either party
notifies the other in writing of its intention not to so renew this Agreement no
less than 90 days prior to the expiration of the Initial Term or a Renewal Term.
The termination of Cooper's employment under this Agreement shall end the Term
but shall not terminate Cooper's or the Company's other obligations that are
intended to survive the termination of this Agreement (including without
limitation, the payments under Section 7 and 8 and Cooper’s obligations under
Section 9).


2. Position and Duties. During the Term, Cooper shall serve as Chairman of the
Board and Executive Vice President of the Company, perform such duties as are
consistent with his position and report to the Board of Directors of the
Company. During the Term, Cooper shall also hold such additional positions and
titles as the Board of Directors of the Company (the "Board") may determine from
time to time. During the Term, Cooper shall devote as much time as is necessary
to satisfactorily perform his duties as an employee and officer of the Company.
The Company shall nominate Cooper, and use its best efforts to have Cooper
elected, to the Board of Directors of the Company (the "Board") throughout the
Term of this Agreement and shall include him in the management slate for
election as a director at every stockholders meeting during the Term at which
his term as a director would otherwise expire. Cooper agrees to accept election,
and to serve during the Term, as director of the Company.


3. Compensation.


(a)  Base Salary. The Company shall continue to pay Cooper a base salary of
$425,000 per annum (as it may be increased (but not decreased) from time to time
including, without limitation, by virtue of this Section 3(a), the "Base
Salary"), provided that such Base Salary shall increase to $500,000 effective
upon the date on which FDA approval of the drug Cinryze is obtained (the "FDA
Approval Date"). The Base Salary shall be payable at least monthly on the
Company's regular pay cycle for professional employees.



--------------------------------------------------------------------------------


(b) Annual Increases. The Base Salary shall be increased at the end of each year
of service (commencing at the end of 2007) by the greater of (i) 4% or (ii) a
percentage equal to the increase, if any, in the United States Department of
Labor Consumer Price Index (or comparable index, if available) for the New York
metropolitan area over the previous 12 months.


(c) Equity.



 
(i)
On the Effective Date, the Company shall grant to Cooper 2,000,000 shares of
restricted common stock of the Company (the "New Restricted Stock"). The vesting
schedule applicable to the New Restricted Stock is as follows: 50% of the New
Restricted Stock shall vest and the restrictions thereon shall lapse on the FDA
Approval Date and thereafter 25% of the New Restricted Stock shall vest and the
restrictions thereon shall lapse on each of the first and second anniversaries
of the FDA Approval Date subject to Cooper’s continued employment on the
applicable vesting dates, except as provided below in Section 7. The New
Restricted Stock shall be evidenced by a restricted stock award agreement that
incorporates the terms herein, including, but not limited to, granting Cooper
the election to have the Company withhold that number of shares sufficient to
satisfy the minimum tax withholding obligations from the shares at the time of
vesting to satisfy such tax withholding obligation. In the event of a Change in
Control (as defined below), the unvested shares of New Restricted Stock shall be
assumed by the acquiring company and converted into restricted stock of the
acquiring company (or parent company) in a manner designed to preserve the
economic value of the New Restricted Stock immediately prior to the Change in
Control and in a manner consistent with the treatment of other stockholders;
provided that if the consideration received in the Change in Control is in the
form of cash, the acquiring company (or the acquirer’s parent company) may
either assume such unvested shares of New Restricted Stock as provided above or
may pay Cooper an amount in cash on each applicable vesting date for such shares
as if the New Restricted Stock was assumed as provided above based upon the fair
market value of the acquiring company’s (or its parent’s) capital stock on each
of the applicable vesting dates. For the purposes hereof, “fair market value”
shall be either (A) the average of the high and low or closing bid and asked
prices of the acquiring company’s (or its parent’s) capital stock on each
vesting date if such stock is listed for trading on a national securities
exchange, the NASDAQ Stock Market or is traded on the over-the-counter bulletin
board or (B) if the acquiring company’s (or its parent’s) capital stock is not
publicly traded, then as determined by an independent valuation company mutually
acceptable to Cooper and the acquirer. The award agreement shall contain such
other customary terms that are consistent with the terms of the Company's 2004
Omnibus Incentive Compensation Plan (the “Plan”).



2

--------------------------------------------------------------------------------


 

  (ii) Cooper has previously been granted a fully vested option to purchase
1,427,450 shares at a per share exercise price of $.30 under the Plan and such
option will remain outstanding through November 1, 2014 in accordance with the
applicable option agreement (the “2004 Options”).

     

 
(iii)
Pursuant to the Plan, Cooper was granted a nonqualified stock option to purchase
1,600,000 shares of the Company's Common Stock at a per share exercise price of
$1.60 on January 17, 2007 (the "Jan 2007 Options"). The Jan 2007 Options will
remain outstanding in accordance with the applicable option agreement and the
applicable provisions of the Amended and Restated Employment Agreement with
Cooper dated January 17, 2007 which are incorporated herein.




 
(iv)
The Company covenants to maintain a Form S-8 Registration Statement on file with
the SEC with respect to the equity awards made to Cooper.



(d) Bonus. Cooper shall be eligible to receive an annual cash bonus, the amount
of which to be determined in the discretion of the Compensation Committee based
upon its assessment of Cooper’s and the Company’s performance. Commencing in the
fiscal year in which the FDA Approval Date occurs, Cooper’s bonus opportunity
shall be in a target range between 75% and 200% of Base Salary, 75% being the
bonus amount if the performance objectives are met by Cooper as determined by
the Compensation Committee in its reasonable discretion and the bonus amount
shall increase to the extent that the Compensation Committee may determine in
its discretion that Cooper exceeded such objectives and engaged in outstanding
performance. Cooper is entitled to such bonus so long as he remains in the
employ of the Company through the end of the applicable fiscal year, except as
provided below. Any such bonus for a particular fiscal year will be paid no
later than the following March 15.


(e) Other and Additional Compensation. The preceding sections establish the
minimum compensation during the Term and shall not preclude the Compensation
Committee from awarding Cooper a higher salary or any bonuses or stock options,
restricted stock or other forms of equity awards in the discretion of the
Committee during the Term at any time. The Company shall pay Cooper a monthly
car allowance of $1,000.


4. Employee Benefits. During the Term, Cooper shall be entitled to participate
at the same level as other senior executive officers of the Company in any group
insurance, hospitalization, medical, health and accident, disability, fringe
benefit and tax-qualified retirement plans or programs of the Company now
existing or hereafter established to the extent that he is eligible under the
general provisions thereof. For the term of this Agreement, Cooper shall be
entitled to paid vacation at the rate of (4) weeks per annum.


3

--------------------------------------------------------------------------------


5. Expenses. The Company shall reimburse Cooper for actual out-of-pocket
expenses incurred by him in the performance of his services for the Company upon
the receipt of appropriate documentation of such expenses.


6. Termination.


(a) General. The Term shall end immediately upon Cooper's death. Cooper’s
employment may also be terminated by the Company with or without Cause or as a
result of Cooper’s Disability, as defined in Section 7 or by Cooper with or
without Good Reason (as such terms are defined below).


(b) Notice of Termination. Either party shall give written notice of termination
to the other party, which shall include a statement as to the reason for the
termination.


7. Severance Benefits. 


(a) Cause Defined. "Cause" means (i) willful malfeasance or willful misconduct
by Cooper in connection with his employment; (ii) Cooper's gross negligence in
performing any of his duties under this Agreement; (iii) Cooper's conviction of,
or entry of a plea of guilty to, or entry of a plea of nolo contendre with
respect to, any crime other than a traffic violation or infraction which is a
misdemeanor; (iv) Cooper's material breach of any written policy applicable to
all employees adopted by the Company which is not cured to the reasonable
satisfaction of the Company within thirty (30) business days after notice
thereof; or (v) material breach by Cooper of any of his obligations in this
Agreement which is not cured to the reasonable satisfaction of the Company
within thirty (30) business days after notice thereof.


  (b) Disability Defined. "Disability" shall mean (i) Cooper's incapacity due to
physical or mental illness that results in his being substantially unable to
perform his duties hereunder for six consecutive months (or for six months out
of any nine month period) or (ii) a qualified independent physician mutually
acceptable to the Company and Cooper determines that Cooper is mentally or
physically disabled so as to be unable to regularly perform the duties of his
position and such condition is expected to be of a permanent duration. During a
period of Disability while he remains an employee of the Company, Cooper shall
continue to receive his Base Salary hereunder, provided that if the Company
provides Cooper with disability insurance coverage, payments of Cooper's Base
Salary shall be reduced by the amount of any disability insurance payments
received by Cooper due to such coverage. The Company shall give Cooper written
notice of termination which shall take effect sixty (60) days after the date it
is sent to Cooper unless Cooper shall have returned to the performance of his
duties hereunder during such sixty (60) day period (whereupon such notice shall
become void). In the event that the Company terminates Cooper’s employment as a
result of his Disability, Cooper shall be entitled to the same benefits as if
his employment had been terminated by the Company without Cause.


(c) Good Reason Defined. If the Company (i) reassigns Cooper's base of
operations outside of New York City, (ii) materially reduces Cooper's duties,
responsibilities, positions or titles, authority, powers, functions or reporting
relationship during the Term, including, without limitation, replacing Cooper as
Chairman, (iii) materially breaches this Agreement or (iv) provides notice of
nonrenewal of the Agreement pursuant to Section 1 of this Agreement (each such
event being "Good Reason") then, at his option, Cooper may treat such event as a
termination of the Term without Cause by the Company unless the Company has
cured the event (if susceptible to cure) within 30 business days of receipt of
written notice from Cooper. For the sake of clarity, in the event of a Change in
Control and the Company becomes a subsidiary of another entity, whether publicly
or privately held, Cooper’s duties, responsibilities, power and authority will
be deemed to have been materially reduced even if he remains Chairman of the
Company following the Change in Control unless Cooper holds a position with the
parent company of authority equivalent to that held pursuant to this Agreement.


4

--------------------------------------------------------------------------------


(d) Accrued Compensation Defined. Accrued Compensation shall mean an amount
which shall include all amounts earned or accrued by Cooper through the date of
termination of this Agreement but not paid as of such date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Cooper on
behalf of the Company, pursuant to the Company’s expense reimbursement policy in
effect at such time, (iii) expense allowance, (iv) vacation pay per Company
policy, and (v) bonuses and incentive compensation earned and awarded prior to
the date of termination. Accrued Compensation shall be paid on the first regular
pay date after the date of termination (or earlier, if required by applicable
law).


(e) Termination. (i) Cause; Without Good Reason. If the Company ends the Term
for Cause, or if Cooper resigns as an employee of the Company for reasons other
than an event of Good Reason, then the Company shall pay to Cooper the Accrued
Compensation but shall have no obligation to pay Cooper any amount, whether for
salary, benefits, bonuses, the New Restricted Stock, or other compensation or
expense reimbursements of any kind, accruing or vesting after the end of the
Term, and such rights shall, except as otherwise required by law or pursuant to
the applicable award agreement or plan (including, without limitation, the
document evidencing the 2004 Options), be forfeited immediately upon the end of
the Term. For the sake of clarity, the Jan 2007 Options, and the 2004 Options,
to the extent vested on the date of resignation without Good Reason will remain
outstanding through the expiration of the original ten year term.


(ii) Without Cause; Good Reason; Death. In the event that the Company terminates
Cooper’s employment hereunder without Cause, Cooper terminates his employment
with Good Reason or his employment terminates as a result of his death, he shall
be entitled to the Accrued Compensation and, subject to Section 21 below, the
following payments and benefits:
 
(A) a lump sum payment equal to the greater of (x) or (y):


(x) (1) two times his Base Salary in effect at the date of termination plus (2)
two times the greater of (the "Applicable Bonus") the bonus paid for the fiscal
year prior to the date of termination or 100% of his Base Salary in effect at
the date of termination plus (3) a pro rated bonus for the year of termination
based upon the Applicable Bonus; or


5

--------------------------------------------------------------------------------


(y) (1) Base Salary as if Cooper remained in the employ of the Company through
December 31, 2012 plus (2) bonus payments as if he remained in the employ of the
Company through December 31, 2012 based upon the Applicable Bonus.


Notwithstanding the foregoing, in the event of the termination of Cooper’s
employment as a result of his death, the lump sum payment pursuant to this
Section 7(e)(ii)(A) shall be the amount provided in (x) above.


The lump sum payment contemplated by this Section 7(e)(ii)(A) shall be made to
the Executive six months after the date of termination in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) (except to the extent any future guidance issued by the
Internal Revenue Service under Section 409A does not subject such payment to
Section 409A or permits such earlier payment without additional tax or penalty).


(B) continued participation in the health and welfare plans (or comparable
plans) provided by the Company to Cooper at the time of termination for a period
equal to the greater of two years from the date of termination and December 31,
2012 or, if earlier until he is eligible for comparable coverage with a
subsequent employer the “Extended Benefit Period”); provided that Cooper shall
(except to the extent any future guidance issued by the Internal Revenue Service
under Section 409A does not subject the payment of such premiums by the Company
to Section 409A) pay the amount of the applicable premiums for the first six
months of the Extended Benefit Period in accordance with the requirements of
Section 409A, which amount will be reimbursed to him in a lump sum at the end of
such six-month period. Cooper shall give the Company prompt notice of his
eligibility of comparable coverage.


(C) the Jan 2007 Options shall be deemed fully vested on the date of termination
and any restrictions thereon shall lapse and the Jan 2007 Options shall remain
outstanding through the expiration of the original ten year term.


(D) subject to the provisions of Section 3(c)(i), the New Restricted Stock shall
remain outstanding and continue to vest through the applicable vesting dates.


(E) Release. In the event that Cooper’s employment is terminated by the Company
without Cause or by Cooper for Good Reason and in consideration of the payments
described above and the Restrictive Covenants (as defined below) and the mutual
releases, the Company and Cooper will enter into an agreement that contains a
mutual release of claims in a form reasonably satisfactory to the parties.


8. Change in Control Payment. The provisions of this paragraph 8 set forth the
terms of an agreement reached between Cooper and the Company regarding Cooper's
rights and obligations upon the occurrence of a "Change in Control" (as
hereinafter defined) of the Company during the Term. These provisions are
intended to assure and encourage in advance Cooper's continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such Change in Control. The following provisions
shall apply in the event of a Change in Control, in addition to any payment or
benefit that may be required pursuant to Section 7.


6

--------------------------------------------------------------------------------


(a) Equity. Upon the occurrence of a Change in Control, all stock options
(including, without limitation, the Jan 2007 Options) and other stock-based
grants (other than the New Restricted Stock) to Cooper by the Company or that
may be granted in the future shall, irrespective of any provisions of his award
agreements, immediately and irrevocably vest and become exercisable.


(b) Termination Payments. If Cooper’s employment terminates for any reason
following a Change in Control (other than by the Company for Cause or by Cooper
without Good Reason), he shall be entitled to the payments described in Section
7(e)(ii) except that (i) the Base Salary component of the payment shall be the
greater of the Base Salary in effect at the time of termination or $500,000 and
(ii) the reference to 100% of Cooper's Base Salary in the definition of the
Applicable Bonus contained in Section 7(e)(ii)(A)(x)(1) shall be deemed 200%. In
the event that a Change in Control occurs within eighteen months following
Cooper’s termination of employment by the Company without Cause or by him for
Good Reason and the transaction that constituted such Change in Control was the
subject of substantive discussions at the time of such termination of employment
as evidenced by the Company and such potential acquirer having engaged in
communications (whether in person, via telephone or e-mail) or the execution of
a non-disclosure agreement with the intent to commence discussions for a
potential acquisition of the Company, then Cooper shall be entitled to receive
such additional payments described in this Section 8 (including the Transaction
Fee described below in Section 8(d)) as if his termination occurred on or
following a Change in Control.


(c) Rabbi Trust. Within ten (10) days after the occurrence of the Change in
Control, the Company shall place immediately negotiable funds into a “rabbi”
trust in an amount equal to the payments that may be due (or will be due) to
Cooper as a result of the Change in Control, including such additional amount as
equals the "Gross Up Payment" (as hereinafter defined) thereon but excluding the
Transaction Fee described below (which shall be paid to Cooper on the date of
the Change in Control). Such trust shall be maintained pursuant to a standard
rabbi trust arrangement among the Company, Cooper and an independent trustee
providing for the timely payment to Cooper of the amounts held in such trust in
the event Cooper becomes entitled thereto under the applicable provisions of
this Agreement (the "Trust Arrangement"). The Trust Arrangement shall be
maintained until the earlier of (A) the payment to Cooper of all sums held in
the trust or (B) six years after the end of the fiscal year in which the Change
in Control occurred. This provision will be null and void if the establishment
or maintenance of such a trust would result in the imposition of a tax or
penalty under Section 409A.


(d) Transaction Fee. Cooper shall be entitled to a cash payment equal to 1.5% of
the Enterprise Value (as defined below) of the Company in a Change in Control so
long as the Enterprise Value exceeds $400 million. The “Enterprise Value” in the
case of a Change in Control in which consideration is payable to the Company in
respect of its assets or business, shall mean the total cash and non-cash
(including, without limitation, the assumption of debt) consideration received
by the Company or in the case of a Change in Control in which consideration is
payable to the Company’s stockholders, the total cash and non-cash (including,
without limitation, the assumption of debt) consideration payable to the
Company’s stockholders. “Enterprise Value” shall also include, if applicable,
any cash or non-cash consideration payable to the Company or to the Company’s
stockholders on a contingent, earnout or deferred basis. To the extent that any
consideration in a transaction is not received in cash upon the consummation of
the Change in Control, the value of such non-cash consideration for purposes of
calculating the Enterprise Value will be determined by the Board of Directors of
the Company prior to the Change in Control in good faith. In the event that less
than 100% of the stock or assets of the Company is purchased in the Change in
Control transaction, the Enterprise Value shall be extrapolated from the
percentage of the Company’s capital stock or assets impacted in such Change in
Control transaction to determine if the $400 million threshold was exceeded, but
the Transaction Fee shall be calculated based on the actual consideration
received by the Company or shareholders, as the case may be. This Section 8(d),
however, shall not apply to any event resulting in a Change in Control in which
neither the Company nor its stockholders receives consideration either upon, or
in connection with, the occurrence or consummation of the event resulting in a
Change in Control.
 
7

--------------------------------------------------------------------------------


(e) Gross Up Payment.


(1) Excess Parachute Payment. In the event it shall be determined that any
payment or distribution or benefit received or to be received by Cooper pursuant
to the terms of this Agreement or any other payment or distribution or benefit
made or provided by the Company or any of its affiliates, to or for the benefit
of Cooper (a "Payment") would be subject to the excise tax imposed by Section
4999 of the United States Internal Revenue Code (the "Code"), or any interest or
penalties are incurred by Cooper with respect to such excise tax (such excise
tax, together with any such interest and penalties, is hereinafter collectively
referred to as the "Excise Tax"), then Cooper shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by Cooper of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income and employment taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, Cooper retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and (y)
the product of any deductions actually disallowed under Section 68 of the Code
solely as a direct result of the inclusion of the Gross-Up Payment in the
Executive's adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made.


In the event the Company’s payment of the Gross-Up Payment would cause the
payment cap described in Section 8(g) below (the “Cap”) to be exceeded, then
Cooper shall be deemed to have automatically waived his right to receive the
Gross-Up Payment to the extent by which the Gross-Up Payment exceeds the Cap. In
such an event, Cooper shall remain directly liable for payment of the amount by
which the Excise Tax exceeds the Cap and the Company shall have no liability for
such payment. In the event that the aggregate amount of the Company’s payments
(or payment obligations) pursuant to Sections 8(b) through 8(d) would be in
excess of the Cap, then this Section 8(e) shall automatically be deemed
cancelled and the Company shall have no liability for the Gross-Up Payment. In
the event that the Company’s obligation to pay the Gross-Up Payment is limited
or cancelled in its entirety, the Company and Cooper shall cooperate with each
other in good faith in connection with the determination as to whether an Excise
Tax is due and the amount of such Excise Tax.


8

--------------------------------------------------------------------------------


(2) Applicable Rates. For purposes of determining the amount of the Gross Up
Payment, Cooper will be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the Gross
Up Payment is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality where taxes thereon are
lawfully due, net of the maximum reduction (if any) in federal income taxes that
could be obtained from deduction of deductible state and local taxes.


(3) Determination of Gross Up Payment Amount. The determination of whether the
Excise Tax is payable and the amount thereof will be based upon the opinion of
tax counsel selected by Cooper and reasonably approved by the Company, which
approval will not be unreasonably withheld or delayed whether or not the Company
is required to make the Gross-Up Payment. If such opinion is not finally
accepted by the Internal Revenue Service (or state and local taxing
authorities), then appropriate adjustments to the Excise Tax will be computed
and additional Gross Up Payments will be made in the manner provided by this
subparagraph (e).


(4) Payment. Subject to the applicability of the Cap, the Company will pay the
estimated amount of the Gross-Up Payment in cash to Cooper at the time specified
in this Agreement. Cooper and the Company agree to reasonably cooperate in good
faith in the determination of the actual amount of the Gross Up Payment.
Further, Cooper and the Company agree to make such adjustments to the estimated
amount of the Gross Up Payment as may be necessary to equal the actual amount of
the Gross Up Payment, which in the case of the Company will refer to refunds of
prior overpayments by the Company and in the case of Cooper will refer to
additional payments to Cooper to make up for prior underpayments.
 
(f)  Definitions. For purposes of this paragraph 8, the following terms shall
have the following meanings:


"Change in Control" shall mean any of the following:


(1) the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (the "Acquiring Person"),
other than the Company, or any of its Subsidiaries or any Excluded Group (as
defined herein), of beneficial ownership (within the meaning of Rule 13d-3-
promulgated under the Exchange Act) of 35% or more of the combined voting power
or economic interests of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided however, that
any transfer from Cooper or Joshua Schein (the "Excluded Group") will not result
in a Change in Control if such transfer was part of a series of related
transactions the effect of which, absent the transfer to such Acquiring Person
by the Excluded Group, would not have resulted in the acquisition by such
Acquiring Person of 35% or more of the combined voting power or economic
interests of the then outstanding voting securities; or


9

--------------------------------------------------------------------------------


(2) during any period of 12 consecutive months after the date of this Agreement,
the individuals who at the beginning of any such 12-month period constituted a
majority of the Directors (the "Incumbent Non-Investor Majority") cease for any
reason to constitute at least a majority of such Directors; provided that (i)
any individual becoming a director whose election, or nomination for election by
the Company's stockholders, was approved by a vote of the stockholders having
the right to designate such director and (ii) any director whose election to the
Board or whose nomination for election by the stockholders of the Company was
approved by the requisite vote of directors entitled to vote on such election or
nomination in accordance with the Certificate of Incorporation of the Company,
shall, in each such case, be considered as though such individual were a member
of the Incumbent Non-Investor Majority, but excluding, as a member of the
Incumbent Non-Investor Majority, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company (as such terms are used in Rule
14a-2 of Regulation 14A promulgated under the Exchange Act) and further
excluding any person who is an affiliate or associate of an Acquiring Person
having or proposing to acquire beneficial ownership of 25% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; or


(3) the consummation by the Company of a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
voting securities of the Company immediately prior to such reorganization,
merger, or consolidation do not, following such reorganization, merger, or
consolidation, beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the Company resulting from such
reorganization, merger, or consolidation; or


(4) the sale or other disposition of assets representing 50% or more of the
assets of the Company in one transaction or series of related transactions not
initiated or commenced by any person within the Excluded Group; or


(5) a "Fundamental Change in Business" as hereinafter defined; or


(6) a "Hostile Takeover" as hereinafter defined is declared.


"Fundamental Change in Business" shall mean that the Company, at any time, no
longer spends at least fifty percent (50%) of its annual budget on activities
related to biotechnology or pharmaceuticals.


"Hostile Takeover" shall mean any Change in Control which at any time is
declared by at least a majority of the Board, directly or indirectly, to be
hostile or not in the best interests of the Company, or in which an attempt is
made (irrespective of whether successful) to wrest control away from the
incumbent management of the Company, or with respect to which the Board makes
any effort to resist.


10

--------------------------------------------------------------------------------


(g) Payment Cap. Notwithstanding anything to the contrary contained in this
Agreement, in the event of a Change in Control, the Company’s maximum obligation
(the “Cap”) under this Section 8 shall be as follows:



 
(i)
3.25% of the Enterprise Value if the Enterprise Value is less than $750 million;

 
(ii)
3.0% of the Enterprise Value if the Enterprise Value is $750 million or more but
less than $1.2 billion;

 
(iii)
2.5 % of the Enterprise Value if the Enterprise Value is $1.2 billion or more
but less than $1.75 billion;

 
(iv)
2.0% of the Enterprise Value if the Enterprise Value is $1.75 billion or more;



provided that such Cap shall not apply to, or include any value attributable to,
the stock options (including the acceleration provided for under Section 8(a))
or the New Restricted Stock. In the event that the aggregate amount of the
Company’s payments (or payment obligations) pursuant to this Section 8 would be
in excess of the Cap (which shall not apply to the equity as described above),
then the Company shall pay to Cooper, in accordance with the relevant provisions
of Section 8, the amounts to which he is entitled under Section 8 up to the Cap
and shall have no further liability or obligation for any other payments
hereunder (other than the equity described above). In such an event, Cooper
shall be deemed to have automatically waived his right to receive any payments
in excess of the Cap (other than the equity described above). For the sake of
clarity, however, any Gross-Up Payment attributable to any equity awards will be
subject to the Cap.


9. Confidentiality, Ownership, and Covenants.


(a) "Company Information" and "Inventions" Defined. "Company Information" means
all information, knowledge or data of or pertaining to (i) the Company, its
employees and all work undertaken on behalf of the Company, and (ii) any other
person, firm, Company or business organization with which the Company may do
business during the Term, that is not in the public domain (and whether relating
to methods, processes, techniques, discoveries, pricing, marketing or any other
matters). "Inventions" collectively refers to any and all inventions, trade
secrets, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, research, discoveries,
developments, designs, and techniques regarding any of the foregoing.


(b) Confidentiality. Cooper hereby recognizes that the value of all trade
secrets and other proprietary data and all other information of the Company not
in the public domain disclosed by the Company in the course of his employment
with the Company may be attributable substantially to the fact that such
confidential information is maintained by the Company in strict confidentiality
and secrecy and would be unavailable to others without the expenditure of
substantial time, effort or money. Cooper, therefore, except as provided in the
next two sentences, covenants and agrees that all Company Information shall be
kept secret and confidential at all times during or after the Term and shall not
be used or divulged by him outside the scope of his employment as contemplated
by his Agreement, except as the Company may otherwise expressly authorize by
action of the Board. In the event that Cooper is requested in a judicial,
administrative or governmental proceeding to disclose any of the Company
Information, Cooper will promptly so notify the Company so that the Company may
seek a protective order of other appropriate remedy and/or waive compliance with
this Agreement. If disclosure of any of the Company Information is required,
Cooper may furnish the material so required to be furnished, but Cooper will
furnish only that portion of the Company Information that legally is required.


(c) Ownership of Inventions, Patents and Technology. Cooper hereby assigns to
the Company all of Cooper's rights (including patent rights, copyrights, trade
secret rights, and all other rights throughout the world), title and interest in
and to Inventions, whether or notpatentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by Cooper,
either alone or jointly with others, during the course of the performance of
services for the Company. Cooper shall also assign to, or as directed by, the
Company, all of Cooper's right, title and interest in and to any and all
Inventions, the full title to which is required to be in the United States
government of any of its agencies. The Company shall have all right, title and
interest in all research and work product produced by Cooper as an employee of
the Company, including, but not limited to, all research materials and lab
books.


(d) Non-Competition. During his employment with the Company and for a period of
one year after the termination of such employment for any reason (the
“Restricted Period”), Cooper agrees that he will not enter into or become
associated with or engage in any other business (whether as a partner, officer,
director, shareholder, employee, consultant, or otherwise), which business is in
direct competition with the Company (a "Competitive Business"). For purposes of
this Agreement, the Company shall be deemed to be actively engaged (a) on the
date hereof in the development and commercialization of therapeutic products for
the treatment of hereditary angioedema and (b) in the future during the Term of
this Agreement in any other material business in which the Company actually
devotes substantive resources to study, develop or pursue and in which Executive
is directly and actively involved. Notwithstanding the foregoing, (x) the
ownership by Cooper of less than five percent of the shares of any publicly held
corporation shall not violate the provisions of this Article VII, and (y) Cooper
shall not be required to comply with any provision of this Section 9(d)
following termination of this Agreement if the amounts required to be paid under
Sections 7 or 8 of this Agreement are not timely paid.


11

--------------------------------------------------------------------------------


(e) Nonsolicitation of Employees. During the Restricted Period, Cooper will not,
without the Company’s written consent, solicit any employee or independent
contractor of the Company for the purposes of hiring such individual for Cooper
or an entity in which Cooper has a material interest. Such provision shall not
apply to Joshua Schein.


(f) Remedies. Cooper hereby acknowledges that the covenants and agreements
contained in Section 9 (the "Restrictive Covenants") are reasonable and valid in
all respects and that the Company is entering into this Agreement, inter alia,
on such acknowledgement. If Cooper breaches, or threatens to commit a breach, of
any of the Restrictive Covenants, the Company shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Company under law or in equity: (i) the right and remedy to have the
Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company; (ii) the right and
remedy to require Cooper to account for and pay over to the Company such damages
as are recoverable at law as the result of any transactions constituting a
breach of any of the Restrictive Covenants; (iii) if any court determines that
any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions;
and (iv) if any court construes any of the Restrictive Covenants, or any part
thereof, to be unenforceable because of the duration of such provision or the
area covered thereby, such court shall have the power to reduce the duration or
area of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.


12

--------------------------------------------------------------------------------


(g) Jurisdiction. The parties intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of such Covenants. If the courts of any one or more such
jurisdictions hold the Restrictive Covenants wholly unenforceable by reason of
the breadth of such scope or otherwise, it is the intention of the parties that
such determination not bar or in any way affect the Company's right to the
relief provided above in the courts of any other jurisdiction, within the
geographical scope of such Covenants, as to breaches of such Covenants in such
other respective jurisdiction such Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.


10. Successors and Assigns. 


(a) Cooper. This Agreement is a personal contract, and the rights and interests
that the Agreement accords to Cooper may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him. All rights and benefits of Cooper
shall be for the sole personal benefit of Cooper, and no other person shall
acquire any right, title or interest under this Agreement by reason of any sale,
assignment, transfer, claim or judgment or bankruptcy proceedings against
Cooper. Except as so provided, this Agreement shall inure to the benefit of and
be binding upon Cooper and his personal representatives, distributes and
legatees.


(b) The Company. This Agreement shall be binding upon the Company and inure to
the benefit of the Company and of its successors and assigns, including (but not
limited to) any Company that may acquire all or substantially all of the
Company's assets or business or into or with which the Company may be
consolidated or merged. In the event that the Company sells all or substantially
all of its assets, merges or consolidates, otherwise combines or affiliates with
another business, dissolves and liquidates, or otherwise sells or disposes of
substantially all of its assets, then this Agreement shall continue in full
force and effect. The Company's obligations under this Agreement shall cease,
however, if the successor to, the purchaser or acquirer either of the Company or
of all or substantially all of its assets, or the entity with which the Company
has affiliated, shall assume in writing the Company's obligations under this
Agreement (and deliver and executed copy of such assumption to Cooper), in which
case such successor or purchaser, but not the Company, shall thereafter be the
only party obligated to perform the obligations that remain to be performed on
the part of the Company under this Agreement.


13

--------------------------------------------------------------------------------


11. Entire Agreement. This Agreement (together with the equity award agreements
referred to herein) represents the entire agreement between the parties
concerning Cooper's employment with the Company and supersedes all prior
negotiations, discussions, understanding and agreements, whether written or
oral, between Cooper and the Company relating to the subject matter of this
Agreement (including, without limitation, the Original Employment Agreement
(other than with respect to the option referenced therein, as amended).


12. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing signed
by Cooper and by a duly authorized officer of the Company. No waiver by any
party to this Agreement or any breach by another party of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.


13. Notices. Any notice to be given under this Agreement shall be in writing and
delivered personally or sent by overnight courier or registered or certified
mail, postage prepaid, return receipt requested, addressed to the party
concerned at the address indicated below, or to such other address of which such
party subsequently may give notice in writing:



  If to Cooper: to the address specified in the payroll records of the Company  
      If to the Company: 675 Third Avenue    
Suite 2200
New York, NY 10017

  
Any notice delivered personally or by overnight courier shall be deemed given on
the date delivered and any notice sent by registered or certified mail, postage
prepaid, return receipt requested, shall be deemed given on the date mailed.


14. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable shall not be affected, and each provision of this Agreement shall
be validated and shall be enforced to the fullest extent permitted by law. If
for any reason any provision of this Agreement containing restrictions is held
to cover an area or to be for a length of time that is unreasonable or in any
other way is construed to be too broad or to any extent invalid, such provision
shall not be determined to be entirely null, void and of no effect; instead, it
is the intention and desire of both the Company and Cooper that, to the extent
that the provision is or would be valid or enforceable under applicable law, any
court of competent jurisdiction shall construe and interpret or reform this
Agreement to provide for a restriction having the maximum enforceable area, time
period and such other constraints or conditions (although not greater than those
contained currently contained in this Agreement) as shall be valid and
enforceable under the applicable law.


14

--------------------------------------------------------------------------------


15. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.


16. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience of reference, and no provision of
this Agreement is to be construed by reference to the heading of any section or
paragraph.


17. Withholding Taxes. All salary, benefits, reimbursements and any other
payments to Cooper under this Agreement shall be subject to all applicable
payroll and withholding taxes and deductions required by any law, rule or
regulation of and federal, state or local authority.


18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together
constitute one and same instrument.


19. Applicable Law; Arbitration. The validity, interpretation and enforcement of
this Agreement and any amendments or modifications hereto shall be governed by
the laws of the State of New York, as applied to a contract executed within and
to be performed in such State. The parties agree that any disputes shall be
definitively resolved by binding arbitration before the American Arbitration
Association in New York, New York and consent to the jurisdiction to the federal
courts of the Southern District of New York or, if there shall be no
jurisdiction, to the state courts located in New York County, New York, to
enforce any arbitration award rendered with respect thereto. Each party shall
choose one arbitrator and the two arbitrators shall choose a third arbitrator.
All costs and fees related to such arbitration (and judicial enforcement
proceedings, if any) shall be borne by the Company unless Cooper’s claim is
deemed to be frivolous by the arbitrator(s) or judge. The Company shall pay the
reasonable legal fees and expenses of counsel (collectively, the "Fees")
incurred by Cooper in the event there is a dispute hereunder as follows: if such
dispute is settled, the Company shall pay the Fees or, in the event that it is
resolved by binding arbitration or a judgment, the Company shall pay the Fees
unless the arbitrator or judge finds that Cooper’s claim was frivolous.


20. Legal Fees. The Company shall reimburse Cooper for the reasonable expenses
of his counsel in drafting and negotiating this Agreement on an after tax basis.


21. Section 409A. The payments provided for herein are intended to comply with
the terms of Section 409A of the Internal Revenue Code. In the event, however,
that any such payments are determined to be subject to 409A, then the Company
will make such adjustments as are reasonably required to comply with such
section, including delaying any such payments that would have been required to
be paid to Cooper pursuant to this Agreement during the first six months
following the termination of Cooper’s employment until the end of such six-month
period in accordance with the requirements of Section 409A.


15

--------------------------------------------------------------------------------


22. Indemnification. The Company shall, to the maximum extent permitted by law,
indemnify and hold Cooper harmless against, and shall purchase director and
officer indemnity insurance on behalf of Cooper for, expenses, including
reasonable attorneys fees (the attorney to be selected by Cooper), judgments,
fines, settlements and other amounts actually and reasonably incurred in
connection with any proceeding or claim (or threatened proceeding or claim)
arising by reason of Cooper’s employment by the Company. The Company shall
advance to Cooper any expense incurred in defending any such proceeding or claim
(or threatened proceeding or claim) to the maximum extent permitted by law.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

        Lev Pharmaceuticals, Inc.  
   
   
    By:   /s/ Eric I. Richman  

--------------------------------------------------------------------------------

Eric I. Richman   Chairman of the Compensation Committee             /s/ Judson
Cooper  

--------------------------------------------------------------------------------

Judson Cooper

 
16

--------------------------------------------------------------------------------

